NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: PETER F. BRONSON; SHERRI L.              No. 14-16420
BRONSON, husband and wife,
                                                D.C. No. 2:14-cv-00774-SRB
             Debtors,
______________________________
                                                MEMORANDUM*
PETER F. BRONSON; SHERRI L.
BRONSON,

                Debtors-Appellants,

 v.

DALE D. ULRICH, Chapter 7 Trustee,

                Trustee-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Peter F. Bronson and Sherri L. Bronson appeal pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order dismissing as moot their appeal from the bankruptcy court’s order

approving the final distribution of the bankruptcy estate. We have jurisdiction

under 28 U.S.C. § 158(d). We review de novo a district court’s determination that

a bankruptcy appeal is moot. Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley (In

re Nat’l Mass Media Telecomm. Sys., Inc.), 152 F.3d 1178, 1180 (9th Cir. 1998).

We affirm.

      The district court properly dismissed the Bronsons’ appeal as moot because

the Bronsons failed to request a stay of the bankruptcy court’s order and the

bankruptcy estate has been fully administered. See Trone v. Roberts Farms, Inc.

(In re Roberts Farms, Inc.), 652 F.2d 793, 798 (9th Cir. 1981) (“Appellants have

failed and neglected diligently to pursue their available remedies to obtain a stay of

the objectionable orders of the Bankruptcy Court and have permitted such a

comprehensive change of circumstances to occur as to render it inequitable for this

court to consider the merits of the appeal.”).

      Because the Bronsons’ appeal is moot, we do not consider their contentions

addressing the underlying merits of the appeal.

      We reject as meritless the Bronsons’ contentions of judicial bias.

      AFFIRMED.

                                          2                                     14-16420